Citation Nr: 0621612	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to his service-connected 
left knee disorder.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to his service-connected 
left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to December 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).

The veteran filed a claim for entitlement to service 
connection for residuals of a left knee injury, to include 
degenerative joint disease, in May 2001.  After the RO denied 
his claim in January 2003, the veteran filed a notice of 
disagreement in February 2003.  The RO issued a statement of 
the case in March 2003, and the veteran perfected his appeal 
in April 2003.  Subsequent to the certification of this 
appeal in May 2003, and remand of this issue by the Board in 
September 2004, the RO granted the veteran's claim of 
entitlement to service connection for residuals of a left 
knee injury, to include degenerative joint disease, in a July 
2005 rating decision.  Accordingly, this issue is no longer 
before the Board.

During his May 2004 Board hearing, the veteran raised the 
issue of entitlement to service connection for a hip 
disorder.  In its September 2004 remand, the Board referred 
this issue to the RO.  Review of the claims file reveals that 
this issue has not yet been adjudicated.  Accordingly, the 
issue is again referred to the RO for the necessary 
development.


FINDINGS OF FACT

1.  With the exception of his December 1955 service 
separation examination, the veteran's service medical records 
were destroyed by a 1973 fire at the National Personnel 
Records Center (NPRC).


2.  The veteran has current diagnoses of advanced 
degenerative joint disease of the right knee, and of moderate 
degenerative disc disease of the lumbosacral spine, with 
associated mild scoliosis, and radiculopathy of the left 
side, status post lumbar laminectomy and discectomy with 
postsurgical residuals.

3.  The evidence of record does not relate the veteran's 
right knee disorder to service or to his service-connected 
left knee disability.

4.  The evidence of record does not relate the veteran's low 
back disorder to service or to his service-connected left 
knee disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).

2.  A low back disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2005).  
Prior to initial adjudication of the veteran's claims, 
letters dated in August 2001 and February 2002 satisfied the 
duty to notify provisions; an additional letter was sent in 
October 2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran's VA medical treatment records and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  In this case, most of the 
veteran's service department medical records were reported 
destroyed by the National Personnel Records Center, but the 
RO has obtained his December 1955 service separation 
examination and a base hospital transfer report related to 
his medical treatment in service.  As detailed below, further 
attempts to obtain the veteran's other service medical 
records would be futile.  The veteran was also accorded VA 
examinations in April 2005, August 2005, and November 2005.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In cases where the veteran's service medical records are not 
obtainable, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, case law does not establish a heightened "benefit 
of the doubt," only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996). 

To that end, the Board notes that a single service medical 
record, the veteran's December 1955 service separation 
examination, is of record.  Otherwise, in August 2001, the 
NPRC reported that the veteran's service medical records were 
destroyed by the 1973 fire at that facility.  In February 
2002, the RO asked the veteran for additional information so 
that an alternate record search could be conducted.  A 
February 2002 NPRC alternate record search, while discovering 
no sick reports, found a morning report which showed that the 
veteran had been transferred to a service department hospital 
for approximately one month, beginning in March 1955.  No 
additional service medical records or related reports were 
found.  

Right Knee Disorder

The majority of the veteran's service medical records are 
assumed lost in the 1973 NPRC fire.  The March 1955 morning 
report shows the veteran was hospitalized for one month but 
does not provide the reasons for that hospitalization.  
Nevertheless, the sole service medical record of evidence, 
the veteran's December 1955 service separation examination, 
shows no clinical abnormalities of the right knee.  

Subsequent to service, the first evidence of any right knee 
disorder is in a private medical record dated in November 
1960, when the veteran reported injuring his right knee at 
work after missing a step when descending from a laundry 
truck.  Although advanced degenerative joint disease of the 
right knee was diagnosed in October 2001, the evidence of 
record does not support a grant of service connection for a 
right knee disorder on a direct basis, as there is no medical 
evidence that relates the veteran's current right knee 
disorder to his military service or to any incident therein.

The evidence of record also does not indicate that the 
veteran's right knee disorder is related to his service-
connected left knee disorder, or to any other 
service-connected disability.  Based on review of the 
veteran's claims file and physical examination on VA 
examination in April 2005, the VA examiner stated that it 
would be speculative to conclude that the right knee disorder 
was the result of the left knee disorder; in August 2005, the 
VA examiner again reviewed the veteran's claims file, and 
concluded that it was not likely that the veteran's right 
knee disorder was related to his service-connected left knee 
disorder.  No other opinions exist in the record to 
contradict the VA examiner's opinion.  Accordingly, as the 
evidence of record does not relate the veteran's right knee 
disorder to his service-connected left knee disability, 
service connection for a right knee disorder on a secondary 
basis is not warranted.

Because the evidence of record does not relate the veteran's 
right knee disorder to service or to his service-connected 
left knee disability, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Low Back Disorder

The evidence of record does not support a grant of service 
connection for a low back disorder on a direct basis.  
Despite the absence of the majority of the veteran's service 
medical records from the claims file, his December 1955 
service separation examination shows no evidence of a spine 
or back disorder.  In addition, the postservice medical 
evidence of record clearly shows that the veteran's initial 
low back injury occurred in 1957, two years subsequent to 
service, and the veteran does not dispute this.  For this 
reason, and as there is no medical opinion relating the 
veteran's current low back disorder to his military service 
or to any incident therein, service connection on a direct 
basis for a low back disorder is not warranted.  

In March 2006, the veteran's private physician reviewed some 
of the veteran's private medical records, and offered the 
opinion that if the veteran did injure his back in 1957 as a 
result of his left knee giving out, it could have caused a 
back problem that could have been permanent.  However, the 
private physician also noted that he could not with any 
certainty state whether that event occurred or whether it was 
the determinant in causing his back problems.  In April 2005, 
a VA examiner found that it would be speculative to conclude 
that the back injury was caused by the left knee disorder, 
primarily because the initial back injury occurred while the 
veteran was lifting a 60 pound part of a motor out of a car, 
twisting his back.  In August 2005, the same VA examiner 
again reviewed the veteran's claims file, and concluded that 
it was not likely that the veteran's low back disorder was 
related to his service-connected left knee disorder.

The weight of the evidence of record does not show that the 
veteran's low back disorder is related to his service-
connected left knee disorder.  The veteran's private 
physician's opinion is speculative; it is also not based on a 
review of the entire claims file, but on selected private 
medical records, and on the veteran's reported medical 
history.  As such, any relationship drawn between the 
veteran's current low back disorder and his service-connected 
disabilities would not be probative for appellate 
consideration.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Because the VA examiner's opinion is based on a 
review of the entire claims file, and on the veteran's 
objective, not reported, history, the Board finds that it is 
more probative for adjudicative purposes.  The Board has the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence; it may appropriately 
favor the opinion of one competent medical authority over 
another.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Accordingly, service 
connection for a low back disorder on a secondary basis is 
not warranted.

Because there is no evidence that the veteran's low back 
disorder is related to service or to his service-connected 
left knee disability, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder, to include as 
secondary to his service-connected left knee disorder, is 
denied.

Service connection for a low back disorder, to include as 
secondary to his service-connected left knee disorder, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


